IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JAZLEEN GAMBOA,                                     No. 83671
                                         Appellant,
                                   VS.

                  JOSE GAMBOA,                                              FiLE
                                         Respondent.
                                                                            MAY 1 9 2022
                                                                          ELIZABETH k BROWN
                                                                        CLERK CY SUPREME COURT
                                                                       BY
                                                                             DEPUTLIRD


                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BRO2y

                                                          BY:


                 cc:   Hon. Mary D. Perry, District Judge, Family Court Division
                       Israel Kunin, Settlement Judge
                       Jazleen Gamboa
                       Gregory Gordon Law, PC
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

 (01 1947